DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Objections
Claim 1 is objected to because, at lines 5-10, the language is confusing, and should be--wherein the double beam continuous beam comprises two single continuous beams, the single continuous beams having identical or different sectional profiles, the column sandwiched between the single continuous beams, the single continuous beams kept continuous at the intersection with the column--.
Claim 1 is objected to because “floor slab” should be --floor system--. A slab is a “flat rectangular architectural element that is usually formed of a single piece”, and the claimed “floor slab” as best understood includes multiple components such as the composite slab, purlin, diagonal bracing, and cemented ceiling.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matter (a slab without rebar) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the floor slab is constructed and arranged to accept in part or completely a reinforced lightweight composite floor slab, having a lightweight composite floor slab”, which is confusing. How can a floor slab “accept” a reinforced lightweight composite floor slab, much less one “having a lightweight composite floor slab”? In other words, a floor slab cannot be constructed to accept a particular type of floor slab because a floor slab is itself a floor slab.
Claim 1 recites the slab accepts “in part or completely” a reinforced lightweight composite floor slab, which is confusing. Is there an embodiment of floor slab in which floor slab 31 includes only a partial lightweight composite floor slab 311? How could the floor be usable with just exposed purlins in places?
Claim 1 recites the floor slab “constructed and arranged to accept” a reinforced lightweight composite floor slab, which is confusing. For example, is there any positive structural relationship between the floor slab and reinforced lightweight composite floor slab? 
Claim 1 recites the limitation "the" structure in line 15.  There is insufficient antecedent basis for this limitation in the claim, as no structure is previously recited. 
Claim 1 recites the floor slab accepts a reinforced lightweight composite floor slab, a purlin, a lateral resistant bracing and/or a cemented steel mesh ceiling, the lightweight composite floor slab installed over the purlin”, and the lateral resistant bracing” wherein “the cemented steel mesh ceiling is under the purlin”, which is confusing. The presence of the comma after “purlin” makes it confusing as to whether the lightweight composite floor slab is also installed over the lateral resistant bracing. The claim recites a floor slab may have either only lateral resistant bracing, only cemented steel mesh ceiling, or both lateral resistant bracing and cemented steel mesh ceiling, then the claim recites where the lateral resistant bracing and cemented steel mesh ceiling are located relative to the composite slab and purlin. Does this mean both the lateral resistant bracing and cemented steel mesh ceiling are claimed? 
Claim 1 recites, at line 16, “a” lateral resistant bracing, which is confusing. Is this the same lateral resistant bracing as claimed at line 5? In addition, at line 5 the lateral resistant bracing (and the floor slab for that matter) is recited as part of the framing system in general, and then, at line 16 the lateral resistant bracing is apparently recited as part of the floor slab. It is assumed the lateral resistant bracing is part of the floor slab.
Claim 2 recites “a vertical member of truss beam (213), and a diagonal member of truss beam (134)”, which is confusing, as the truss beam is apparently the beam of Fig. 7-1, which is already recited in claim 1 as a continuous double beam. 
Claim 2 recites, at line 6, the “double continuous beam is formed from” several different types of beams, which is confusing. The double continuous beam is previously recited as comprising two single continuous beams, the single continuous beams having identical sectional profiles. How can the continuous beam comprise two single continuous beams and also be formed from the several different types of beams?
Claim 2 recites, at lines 9, and 21-22, that the continuous single beam is formed by a slice truss comprising an upper chord, a bottom chord, and diagonal support, which is confusing, as these are parts of the continuous double beam, not the single beam.
Claim 4 recites that the continuous single beam comprises single beams connected via at least one overlapped connection or at least one beam connector, which is confusing. How is the beam continuous when it stops at the overlap? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 - are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (9,803,364) in view of Studebaker (2010/0218443), Schroeder (8,234,827), and Bemis (2,775,019). 
1.	Hsieh taches a three-dimensional lightweight steel framing system comprising: 
continuous beams 1, 
a column 2,
a wall body, Fig. 2a, 
wherein the double beam continuous beam comprises two single continuous beams (abstract), the single continuous beams having identical sectional profiles, the column sandwiched between the single continuous beams, the single continuous beams kept continuous at the intersection with the column, Fig. 3. 
Hsieh does not teach a floor system comprises a reinforced lightweight composite floor slab, a purlin, a lateral resistant bracing, and a cemented steel mesh ceiling, the lightweight composite floor slab over the purlin, and the lateral resistant bracing and cemented steel mesh ceiling under the purlin. 
Studebaker, Fig. 37, teaches a floor system comprises a reinforced lightweight composite floor slab over a purlin, Schroeder teaches a floor system comprises lateral resistant bracing 55 under a lightweight composite concrete floor slab 65, and Bemis, Fig. 1, teaches a floor system comprises a cemented steel mesh ceiling 34. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Hsieh to include a floor system comprising a reinforced lightweight composite floor slab, a purlin, a lateral resistant bracing, and a cemented steel mesh ceiling, the lightweight composite floor slab over the purlin as taught by Studebaker, for a strong, complete floor system that includes a ceiling. The combined references do not expressly teach the lateral resistant bracing and cemented steel mesh ceiling under the purlin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the lateral resistant bracing and cemented steel mesh ceiling to be under the purlin for easier lateral resistant bracing installation and an unobstructed view of the ceiling.   

2.	Hsieh in view of in view of Studebaker, Schroeder, and Bemis teaches the three-dimensional lightweight steel framing system of claim 1, Hsieh further teaching the column comprising, as best understood, 
a structural major column (the end column, Fig. 2b)
a minor column 2, 
a wall reinforcing column (the middle column, Fig. 2b),
a vertical member 11 of the continuous double beam, and a diagonal member 7 of continuous double beam; and the continuous single beam is formed by a C-shaped steel member, Fig. 4, the column is formed by a C-shaped steel member, Fig. 1a, and the continuous single beam is connected to the column by means of a bolt passing through a connection hole on the web of the continuous single beam and a connection hole on the column and fixing with nuts, Fig. 4. 

3.	Hsieh in view of Studebaker, Schroeder, and Bemis teaches the three-dimensional lightweight steel framing system of claim 2, Hsieh further teaching the C-shaped steel member are provided with curled lips (flanges), and an upper flange and a bottom flange of the U-shaped steel member (Fig. 2-1B), an upper flange and a bottom flange of the C-shaped steel member have an identical width, Fig. 4.
The limitation “formed by cold rolling” is a product by process limitation. 

4.	Hsieh does not expressly teach that the continuous single beam comprises a plurality of single beams connected via at least one overlapped connection or at least one beam connector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the continuous single beam to comprise single beams connected via overlapped connection or beam connector for accommodating spans longer than are practical to use one, single beam. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The references do not teach all the detailed structure recited in claim 6. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the response to the 112 2nd indefiniteness rejections, Examiner remarks that, contrary to Applicants comment on these indefiniteness rejections (commenting simply that the claims have been amended), Applicant has not addressed many of these rejections. In the interest of compact prosecution, Examiner suggests Applicants representative inquire specifically about any of the rejections that are not understood. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument because the new secondary references teach all the claimed as best understood structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633